          Case 1:20-cr-00227-LTS Document 34
                                          33 Filed 09/08/20
                                                   09/03/20 Page 1 of 1




                                  George Robert Goltzer
                                     152 West 57th Street
                                          8th Floor
                                     New York, NY 10019

Ying Stafford                                                               Tel. 212/608-1260
Associate Counsel                                                           Cell 917/553-6704
                                                                            Fax 1646/430-8944
                                                                            grgoltzer@gmail.com

                                               September 3, 2020

Hon. Laura Taylor Swain
United States District Judge
Southern District of New York
                                                             MEMO ENDORSED
United States Courthouse
500 Pearl Street
New York, NY 10007
Via ECF

                                       Re: United States v. Michael Mazur
                                             20 Cr. 227 (LTS)


Dear Judge Swain:

        Please accept this letter as an application to be relieved as counsel to Mr. Mazur, who is
currently represented by retained counsel, in view of the Attorney General’s decision not to seek the
death penalty in this matter.

        I was appointed as learned counsel in connection with the possibility of a capital prosecution.
Retained counsel Kluger and I have discussed the issue of continued representation and agree that
in view of the lack of authorization, it is no longer necessary to have two lawyers on the case.
Therefor, I respectfully move to be relieved and thank Your Honor for your attention to this matter.
I remain

                                       Respectfully,
                                       S/GRGoltzer
                                       George R. Goltzer

cc: All parties via ECF
                                      The request is granted. DE# 33 resolved.
GRG/ms
                                      SO ORDERED.
                                      9/8/2020
                                      /s/ Laura Taylor
                                                  1    Swain, USDJ
